     Case 3:19-cv-00462-GPC-BGS Document 26 Filed 07/22/20 PageID.110 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE CHILDREN'S ADVOCACY                            Case No.: 19-cv-462 GPC (BGS)
      INSTITUTE,
12
                                        Plaintiff,       ORDER:
13                                                         (1) GRANTING JOINT MOTION
      v.                                                       TO VACATE JULY 27, 2020
14
                                                               STATUS CONFERENCE
      OFFICE OF REFUGEE
15                                                         (2) SCHEDULING SETTLEMENT
      RESETTLEMENT, ADMINISTRATON
                                                               DISPOSITION CONFERENCE
16    FOR CHILDREN AND FAMILIES,
17                                  Defendants.
                                                         [ECF 25]
18
19
20         On July 22, 2020, the parties filed a Notice of Settlement and Joint Motion to
21   Vacate Status Conference. (ECF 25.) They indicate they have reached a settlement, are
22   preparing a settlement agreement, and anticipate filing a joint motion to dismiss with
23   prejudice within 45 days. (Id.) The Joint Motion to vacate the Status Conference is
24   GRANTED and the July 27, 2020 Status Conference is VACATED. Additionally, the
25   Court order as follows:
26
27
28

                                                     1
                                                                               19-cv-462 GPC (BGS)
     Case 3:19-cv-00462-GPC-BGS Document 26 Filed 07/22/20 PageID.111 Page 2 of 2



 1          1.     A Joint Motion to Dismiss must be electronically filed on or before
 2                 September 8, 2020.1 On the same day the Joint Motion to Dismiss is filed,
 3                 the proposed order for dismissal, for the signature of the Honorable Gonzalo
 4                 P. Curiel, must be emailed to Judge Curiel’s chambers. 2
 5          2.     If a Joint Motion to Dismiss and proposed order to dismiss are not submitted
 6                 on or before September 8, 2020, then a Settlement Disposition Conference
 7                 will be held on September 14, 2020, at 10:00 AM before Judge Skomal.
 8                 The conference shall be telephonic, with attorneys only. Counsel for
 9                 Plaintiff shall initiate and coordinate the conference call.
10          3.     If a Joint Motion to Dismiss and proposed order for dismissal are received
11                 on or before September 8, 2020, the Settlement Disposition Conference will
12                 be vacated.
13          IT IS SO ORDERED.
14   Dated: July 22, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27   1
       See Electronic Case Filing Administrative Policies and Procedures Manual, United States District
     Court for the Southern District of California.
28   2
       See id. § h, for the chambers’ official email address and procedures on emailing proposed orders.

                                                        2
                                                                                          19-cv-462 GPC (BGS)
